

113 S1655 IS: Provider Tax Administrative Simplification Act of 2013
U.S. Senate
2013-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1655IN THE SENATE OF THE UNITED STATESNovember 6, 2013Mr. Boozman introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require the Secretary of Health and Human Services to approve waivers under the Medicaid Program under title XIX of the Social Security Act that are related to State provider taxes that exempt certain retirement communities.1.Short titleThis Act may be cited as the Provider Tax Administrative Simplification Act of 2013.2.Provider tax rule exemption for certain continuing care retirement communitiesIn the case of a State that has a provider tax that does not apply to continuing care retirement communities or life care communities (as such terms are used for purposes of section 1917(g) of the Social Security Act (42 U.S.C. 1396p(g)) that have no beds that are certified to provide medical assistance (as such term is defined under section 1905(a) of such Act) under title XIX of the Social Security Act or that do not provide services for which payment may be made under title XIX of the Social Security Act, the Secretary of Health and Human Services shall approve a waiver under section 433.68(e)(2)(iii) of title 42 of the Code of Federal Regulations regardless of whether the Secretary determines that the State satisfies the requirements of section 433.68(e)(2)(iii)(B) of such title.